REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 13, 15 - 19, 21 - 22, are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 12, several of the features of these claims were known in the art as evidenced by Taieb et al (WIPO Publication No. WO 2020/243484),  which discloses a plurality of traffic signals (“traffic light group”), wherein the plurality of traffic signals comprises the traffic signal at ¶¶ [0482](“image data may include video data associated with a state of traffic light”), [0569]-[0571], [0587](“ at least one of the first image and the second image may include representations of a traffic light group, which may include the traffic light”). The Taieb reference discloses determining, for each still image of the plurality of still images, and by a first Machine Learning Algorithm (MLA), a state for each bulb in the respective still image, thereby generating a plurality of states corresponding to the video, each state indicating a predicted likelihood of each of a plurality of statuses of the respective bulb, at ¶¶ [0170], [0575]-[0579](“[T]he processor may identify one or more traffic lights (and a state thereof) from the first image (and/or the second image) using a machine learning algorithm… [T]he state of the traffic light can be represented by a color of the traffic light (e.g., red, green, yellow, or white), by an image displayed by the traffic light (e.g., green arrow, orange palm, image of a person, and the like), or by words displayed by the traffic light (e.g., speed of a vehicle, indication to slow down, indication of road work, or the like)... [T]he first detection result may include a confidence score for each of the identified state associated with the identified traffic light(s)”). The Taieb reference discloses determining, based on the plurality of states (“confidence level indicators”), the predicted state of the traffic signal at ¶ [0585](“The processor may also be configured to determine the confirmed state of the traffic light based on a comparison of the first confidence level indicator and the second confidence level indicator.”) But, the Taieb reference does not disclose using a second MLA to combine the confidences and determine the predicted state of the traffic signal. Gupta et al (U.S. PG Pub. No. 2019/0251707) discloses formatting the probabilities as vectors (“vector of probabilities”) at ¶¶ [0040], [0042]. The Gupta reference further discloses a second machine learning algorithm (“second MLA”) having been trained based on a plurality of labeled (“ground truth”) training examples, and each labeled training example indicating a status (“ground truth”) at ¶ [0053]. But, neither Taieb nor Gupta disclose the second MLA outputs an indicator of confidence for each predicted state, and wherein determining the predicted state of the traffic signal further comprises comparing the indicators of confidence for each of the predicted states of each of the plurality of traffic signals.
With regards to claim 19, several of the features of this claim was known in the art as evidenced by Taieb et al (WIPO Publication No. WO 2020/243484) and Gupta et al (U.S. PG Pub. No. 2019/0251707), discussed above. In particular, the Gupta reference discloses formatting the probabilities as vectors (“vector of probabilities”) at ¶¶ [0040], [0042]. But, the Gupta reference does not disclose storing the plurality of vectors in a matrix and inputting the matrix to the second MLA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668